Filed 5/26/15
                           CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            THIRD APPELLATE DISTRICT
                                    (Sacramento)
                                         ----




QUANTIFICATION SETTLEMENT AGREEMENT                         C074592, C076747
CASES,
                                                               (JCCP 4353)



      APPEALS from judgments of the Superior Court of Sacramento County, Lloyd G.
Connelly, Judge. Dismissed.

      Michael L. Rood, County Counsel, Katherine Turner, Assistant County Counsel;
Rossmann and Moore, Antonio Rossmann, Roger B. Moore, and Barton Lounsbury, for
Defendant and Appellant County of Imperial.

       Michael L. Rood, County Counsel, Katherine Turner, Assistant County Counsel;
Jackson DeMarco Tidus & Peckenpaugh, Michael L. Tidus, Alene M. Taber, and
Kathryn M. Casey, for Defendant and Appellant Imperial County Air Pollution Control
District.

      Sutherland & Gerber and Lowell F. Sutherland for Defendants and Appellants
Donald V. Barioni, Beach Line Citrus, Coast Imperial Partners, Chrisman B. Jackson and
Mary A. Jackson as trustees, June Jensen, Patricia L. Vilven, Charles H. Westmoreland
and Alexa Westmoreland as trustees, Betty Jo Young, Frederick M. Young, and Gina
Nicole Young.

      Rose M. Zoia for Defendants and Appellants Cuatro Del Mar and Protect Our
Water and Environmental Rights.



                                          1
       Caryn Mandelbaum for Environment Now as Amicus Curiae on behalf of
Defendants and Appellants County of Imperial and Protect Our Water and Environmental
Rights.

       Kurt R. Wiese and Barbara Baird for South Coast Air Quality Management
District as Amicus Curiae on behalf of Defendant and Appellant Imperial County Air
Pollution Control District.

       Munger, Tolles & Olson, Ronald L. Olson, Henry Weissmann, Matthew A.
Macdonald, Kristin Linsley Myles, and Joshua Patashnik; Law & Resource Planning
Associates, P.C., Charles T. DuMars and Patrick J. Redmond; Joanna M. Smith, for
Plaintiff and Respondent Imperial Irrigation District.

      Brownstein Hyatt Farber Schreck, Lisabeth D. Rothman, and Amy M. Steinfeld;
Daniel S. Hentschke, for Defendant and Appellant San Diego County Water Authority.

      Rutan & Tucker, Joel David Kuperberg and Michelle Molko, for Defendant and
Appellant Vista Irrigation District.

       Donald R. Lincoln; Jeffrey R. Epp, City Attorney, for Defendant and Appellant
City of Escondido.

       Best Best & Krieger, Michelle Ouellette and Melissa R. Cushman; Redwine and
Sherrill, Steven B. Abbott, Julianna K. Strong, and Julianna K. Tillquist, for Defendant
and Appellant Coachella Valley Water District.

      Marcia L. Scully, John Schlotterbeck, Adam Kear, and Joseph Vanderhorst, for
Defendant and Appellant The Metropolitan Water District of Southern California.

       Robert S. Pelcyger for San Luis Rey Indian Water Authority as Amicus Curiae on
behalf of Defendants and Appellants.

       Kamala D. Harris, Attorney General, Rovert W. Byrne, Senior Assistant Attorney
General, Gavin G. McCabe, Supervising Deputy Attorney General, Daniel Fuchs and
Marc N. Melnick, Deputies Attorney General, for Defendant and Respondent State of
California acting by and through the Department of Water Resources and the Department
of Fish and Wildlife.

       Law Offices of Patrick J. Maloney, Patrick J. Maloney and Thomas S. Virsik; Law
Office of Cressey H. Nakagawa and Cressey H. Nakagawa, for Defendants and
Respondents Walter Holtz, Michael W. Morgan, and John J. Elmore.




                                            2
       With our apologies to T. S. Eliot, it appears that this is how more than a decade of
contentious litigation over the Quantification Settlement Agreement ends, “[n]ot with a
bang, but a whimper,”1 as the County of Imperial (the County) and the Imperial County
Air Pollution Control District (the Air District) have filed written stipulations to dismiss
their remaining appeals in these coordinated cases,2 leaving only a protective cross-
appeal by several respondents that will be rendered moot by the requested dismissals3




1      Eliot (1925) “The Hollow Men.”
2       In case No. C074592, the County appealed from the judgments in three cases:
Imperial Irrigation District v. All Persons Interested (Super. Ct. Imperial County, No.
ECU01649/Super. Ct. Sac. County, No. 04CS00875) (the validation action), POWER v.
Imperial Irrigation District et al. (Super. Ct. Imperial County, No. ECU01653/Super. Ct.
Sac. County, No. 04CS00877) (the first CEQA action), and County of Imperial v.
Metropolitan Water District of Southern California et al. (Super. Ct. Imperial County,
No. ECU01656/Super. Ct. Sac. County, No. 04CS00878) (the second CEQA action). For
its part, the Air District appealed only from the judgment in the validation action.

       In case No. C076747, the County and the Air District appealed from a
postjudgment attorney fee order in the validation action and the County separately
appealed from the same order in the second CEQA action. (Specifically, the trial court
ordered the County and the Air District to pay San Diego County Water Agency
$96,734.70 in attorney fees.) In addition, the County appealed from a postjudgment costs
order in the validation action, the first CEQA action, and the second CEQA action, and
the Air District joined the County’s appeal of that order in the validation action.

      The County and the Air District have stipulated to dismissal of all of the foregoing
appeals.
3      In case No. C074592, respondents San Diego County Water Authority, City of
Escondido, Vista Irrigation District, the Metropolitan Water District of Southern
California, and Coachella Valley Water District filed a protective cross-appeal from the
judgment in the validation action.

                                              3
and an appeal of a postjudgment costs order by several other parties that remains to be
resolved.4
       The County and the Air District seek to dismiss their appeals pursuant to the terms
of a settlement reached with one of their (now former) opponents -- the Imperial
Irrigation District (the Irrigation District). After nearly 12 years of legal fisticuffs -- at
trial and on appeal in both state and federal court5 -- the Imperial County agencies have
apparently decided that cooperation will serve better than contention to address the
continuing deterioration of the Salton Sea, which faces a sharp decrease in water inflow
two years from now under the terms of the Quantification Settlement Agreement. (See
James, After 12 years, legal dispute over water transfer ends, Desert Sun (Feb. 3, 2015).)
       Although we commend the Imperial County agencies for finally settling this
matter, we cannot help but lament the lateness of the hour in which they chose to do so.
In the decade and more that has passed since the Quantification Settlement Agreement
was finalized in 2003, it is likely that untold millions of dollars have been poured into
litigation that has now come to naught.6 In addition to this drain on the public fisc of the
various public agency parties to the litigation, state and federal courts have expended
countless hours adjudicating these matters -- hours that could have been devoted to the
expeditious resolution of other cases. Indeed, this court alone has seen eight different




4      The only appeal that remains unresolved is the appeal by the self-styled “Barioni
Parties” in case No. C076747 of the postjudgment costs order in the validation action.
5      See, e.g., Quantification Settlement Agreement Cases (2011) 201 Cal.App.4th 758;
California ex rel. Imperial County Air Pollution Control Dist. v. U.S. Dept. of the Interior
(9th Cir. 2014) 767 F.3d 781.
6      We acknowledge the comparatively small sum of $750,000 the Irrigation District
has apparently paid to the County and the Air District under the terms of the parties’
settlement.

                                                4
original and appellate proceedings arising from the Quantification Settlement Agreement
cases.7
          Still, lamenting the time and money wasted will not turn back the clock or refill
the public coffers, so we take what small comfort we can in the fact that this belated
settlement did not come even later, when yet more time and more money would have
been irretrievably lost.
          Turning to the stipulations for dismissal before us, we note that because the
records have been filed in both matters, we have discretion to dismiss the appeals. (See
Cal. Rules of Court, rule 8.244(c)(2).) We see no reason not to exercise that discretion as
requested by the Imperial County agencies. We do note, however, that the settlement that
underlies the stipulations is between the Imperial County Agencies only, and while the
dismissal of the various appeals by the County and the Air District will render the
remaining protective cross-appeal moot (cf. Lewis v. Hankins (1989) 214 Cal.App.3d
195, 202 [protective cross-appeal dismissed as moot on affirmance of judgment]),
nothing in that resolution or in the terms of the settlement deprives the various
respondents other than the Irrigation District of their right to recover costs as prevailing
parties in these appeals.
          Accordingly, all remaining appeals by the County and the Air District in cases
Nos. C074592 and C076747 are hereby dismissed, and in accordance with the written




7      In addition to the two appellate proceedings addressed herein -- cases Nos.
C074592 and C076747 -- we have seen six other matters arising from the coordinated
cases: County of Imperial v. Superior Court (2007) 152 Cal.App.4th 13 [C048984];
Imperial County Air Pollution Control District v. State Water Resources Control Board
(June 12, 2013, C059264) [nonpublished opinion]; County of Imperial v. Superior Court
(Feb. 5, 2009, C060725); Protect Our Water and Environmental Rights v. Superior Court
(Feb. 5, 2009, C060728); Cuatro Del Mar v. Superior Court (Oct. 16, 2009, C062989);
and Quantification Settlement Agreement Cases, supra, 201 Cal.App.4th at page 758
[C064293].

                                                5
stipulations of counsel, the County, the Air District, and the Irrigation District will bear
their own costs on appeal. The cross-appeal by San Diego County Water Authority, City
of Escondido, Vista Irrigation District, the Metropolitan Water District of Southern
California, and Coachella Valley Water District in case No. C074592 is dismissed as
moot. All respondents except for the Irrigation District shall be entitled to recover their
costs on appeal in case No. C074592 and case No. C076747 from the County and the Air
District.
       It is further ordered that the remittiturs issue forthwith. (See Cal. Rules of Court,
rule 8.244(c)(2).)

                                                         ROBIE                  , Acting P. J.



We concur:



      BUTZ                   , J.



      MURRAY                 , J.




                                              6